Exhibit 10.1

 

AMENDED & RESTATED

 

EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), originally
executed on April 11, 2013, amended on March 30, 2016 and now further amended
and restated effective December 21, 2017 (the “Effective Date”) among Trinseo US
Holding, Inc. (formerly, Styron US Holding, Inc.), a Delaware corporation (the
“Company”), Trinseo S.A., a public limited liability company ( sociѐtѐ anonyme )
organized under the laws of the Grand Duchy of Luxembourg (“Parent”), and
Christopher D. Pappas (the “Executive”).

 

WITNESSETH

 

--------------------------------------------------------------------------------

 

WHEREAS, the Company desires to continue the employment of the Executive as the
Chief Executive Officer of the Company and to pay all of the Executive’s
compensation other than certain equity awards described in this Agreement; and

 

WHEREAS, Parent desires the Executive to continue to be its Chief Executive
Officer, to grant the Executive certain equity awards described in this
Agreement and to guarantee the cash compensation of the Executive payable by the
Company hereunder; and

 

WHEREAS, the Company, Parent and the Executive desire to enter into this
Agreement as to the terms of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      POSITION AND DUTIES.

 

(a)                                 During the Employment Term (as defined in
Section 2 hereof), the Executive shall serve as the Chief Executive Officer of
the Company and Parent. In this capacity, the Executive shall have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties, authorities and responsibilities as may reasonably be
assigned to the Executive that are not inconsistent with the Executive’s
position as Chief Executive Officer of the Company. The Executive shall serve as
a member of the Board of Managers (or similar governing body) of Parent (the
“Board”) and of the Board of Directors of the Company. The Executive’s primary
place of employment with the Company shall be in Berwyn, Pennsylvania, provided
that the Company agrees that the Executive’s duties may occasionally be
performed by the Executive at one of the Executive’s principal residences where
the Executive owns a home (collectively the “Executive’s Residences”), provided
further that the Executive understands and agrees that the Executive will be
required to travel frequently for business purposes. The Executive shall report
directly to the Board.

 

--------------------------------------------------------------------------------


 

(b)                                      During the Employment Term, the
Executive shall devote all of the Executive’s business time, energy, business
judgment, knowledge and skill and the Executive’s reasonable best efforts to the
performance of the Executive’s duties with the Company, provided that the
foregoing shall not prevent the Executive from (i) serving on the boards of
directors of non-profit organizations and, with the prior written approval of
the Board, other for profit companies; provided that the Executive shall be
permitted to serve on the board of directors of FirstEnergy Corp. and Univar
LLC, (ii) participating in charitable, civic, educational, professional,
community or industry affairs, and (iii) managing the Executive’s passive
personal investments so long as such activities in the aggregate do not violate
Section 10 hereof, interfere or conflict with the Executive’s duties hereunder
or create a business or fiduciary conflict.

 

2.                                           EMPLOYMENT TERM. The Company agrees
to employ the Executive pursuant to the terms of this Agreement, and the
Executive agrees to be so employed, commencing on the Effective Date and ending
on the date that the Executive’s employment is terminated in accordance with
Section 7 or 8 hereof. The period of time between the Effective Date and the
termination of the Executive’s employment hereunder shall be referred to herein
as the “Employment Term.”

 

3.                                           BASE SALARY. The Company agrees to
pay the Executive the following base salary: $1,150,000 for calendar year 2017,
$1,200,000 for calendar year 2018, in each case, effective January 1st of the
respective calendar year and payable in accordance with the regular payroll
practices of the Company, but not less frequently than monthly. The base salary
as determined herein and adjusted from time to time shall constitute “Base
Salary” for purposes of this Agreement.

 

4.                                           ANNUAL BONUS.

 

(a)                                      During the Employment Term, the
Executive shall be eligible for an annual cash performance bonus (an “Annual
Bonus”) in respect of each calendar year that ends during the Employment Term,
to the extent earned based on performance against objective performance
criteria. The performance criteria for any particular calendar year shall be
determined in good faith by the Board, after consultation with the Executive, no
later than ninety (90) days after the commencement of such calendar year. The
Executive’s targeted Annual Bonus for a calendar year shall equal 150% of the
Executive’s Base Salary for such calendar year (the “Target Bonus”) if target
levels of performance for such year are achieved, with greater or lesser amounts
(including zero) paid for performance above and below target (such greater and
lesser amounts to be determined by a formula established by the Board for such
year when it establishes the targets and performance criteria for such year).
The Executive’s Target Bonus shall be subject to annual review by the Board (or
a committee thereof) during the first ninety (90) days of each calendar year,
and the Target Bonus for such calendar year may be increased above, but not
decreased below, the levels for the preceding calendar year, by the Board.

 

(b)                                      The Executive’s Annual Bonus for a
calendar year shall be determined by the Board after the end of the applicable
calendar year based on the level of achievement of the applicable performance
criteria, and shall be paid to the Executive in the calendar year following the
calendar year to which such Annual Bonus relates at the same time annual bonuses
are paid to other senior executives of the Company, subject to continued
employment at the time of payment (except as otherwise provided in Section 8
hereof).

 

2

--------------------------------------------------------------------------------


 

5.                                           EQUITY AWARD. The Company shall
grant to the Executive incentive equity awards in calendar year 2018 as herein
defined and for subsequent calendar years as may be determined and adjusted from
time to time, (the “Incentive Equity Awards”), with grant date fair value equal
to 480% of Base Salary for calendar year 2018, in each case, in the same form
and subject to the same vesting terms and conditions as incentive equity awards
granted to similarly situated senior executives of the Company; provided that
the definition of “Retirement” applicable to the outstanding Incentive Equity
Awards shall mean (i) a termination of Employment by the Company without Cause,
(ii) a termination of Employment by the Executive with Good Reason, or (iii) any
termination of Employment after December 31, 2018.

 

6.                                           EMPLOYEE BENEFITS.

 

(a)                                      BENEFIT PLANS. During the Employment
Term, the Executive shall be entitled to participate in any employee benefit
plan that the Company, Parent or any of their direct or indirectly controlled
subsidiaries (each an “Affiliate”) has adopted or may adopt, maintain or
contribute to and which benefit any of the senior executives of the Company,
Parent or any Affiliate, on a basis no less favorable than that applicable to
any such senior executives, subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided hereunder. The Executive’s participation in any such employee
benefit plan shall be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time, if and to
the extent allowed pursuant to the terms of such plan, provided that any such
amendment may have no more adverse effect on the Executive than on any other
participant in such plan. The Company may provide perquisites to the Executive
at the discretion of the Board.

 

(b)                                      VACATIONS. During the Employment Term,
the Executive shall be entitled to paid vacation in accordance with the
Company’s policy on accrual and use applicable to employees as in effect from
time to time based; provided that the Executive’s vacation accrual shall be
calculated as if the Executive had thirty (30) years of employment with the
Company.

 

(c)                                       RETIREMENT BENEFITS. The Company shall
provide the Executive with a retirement benefit in accordance with Exhibit B
attached hereto (the “Retirement Benefit”). For purposes of determining the
Executive’s retirement benefit on the Effective Date, the Executive shall be
treated as having thirty (30) Years of Service Credit with the Company. For the
sake of clarity, in no event shall the Executive receive more than an aggregate
of thirty (30) Years of Service Credit with the Company, including in connection
with a Change in Control.

 

(d)                                      BUSINESS EXPENSES. Upon presentation of
reasonable substantiation and documentation as the Company may specify from time
to time, the Executive shall be reimbursed in accordance with the Company’s
expense reimbursement policies as in effect from time to time, for all
reasonable out-of-pocket business expenses incurred and paid by the Executive
during the Employment Term and in connection with the performance of the
Executive’s duties hereunder, provided that the Executive shall not be
reimbursed for any accommodation expenses incurred by the Executive for the
performance of the Executive’s duties at the Company’s offices in Berwyn,
Pennsylvania, but shall be reimbursed for all reasonable out-of-pocket business
expenses associated with travel from and to the Executive’s Residences .

 

3

--------------------------------------------------------------------------------


 

(e)                                       LEGAL FEES. Upon presentation of an
invoice therefor, the Company shall pay or reimburse the Executive’s reasonable
counsel fees incurred in connection with the negotiation and documentation of
this Agreement and the other documents ancillary thereto.

 

7.                                           TERMINATION. The Executive’s
employment and the Employment Term shall terminate on the first of the following
to occur:

 

(a)                                      DISABILITY. Upon ten (10) days’ prior
written notice by the Company to the Executive of termination due to Disability.
For purposes of this Agreement, “Disability” shall be defined as the inability
of the Executive to have performed the Executive’s material duties hereunder due
to a physical or mental injury, infirmity or incapacity, which inability shall
continue for one hundred and twenty (120) consecutive days or for one hundred
eighty (180) days (including weekends and holidays) in any 365-day period as
determined by the Board in its reasonable discretion. The Executive shall
cooperate in all respects with the Company if a question arises as to whether
the Executive has become disabled (including, without limitation, submitting to
reasonable examinations by one or more medical doctors and other health care
specialists selected by the Company and authorizing such medical doctors and
other health care specialists to discuss the Executive’s condition with the
Company).

 

(b)                                      DEATH. Automatically upon the date of
death of the Executive.

 

(c)                                       CAUSE. Immediately upon written notice
by the Company to the Executive of a termination for Cause. “Cause” shall mean
the Executive’s (i) continued failure to follow the lawful directives of the
Board after written notice from the Board and a period of no less than thirty
(30) days to cure such failure; (ii) willful misconduct or gross negligence in
the performance of the Executive’s duties; (iii) conviction of, or pleading of
guilty or nolo contendere to, a felony; (iv) material violation of a material
Company policy that is not cured within fifteen (15) days of written notice from
the Board; (v) performance of any material act of theft, embezzlement, fraud or
misappropriation of or in respect of the Company’s property; (vi) continued
failure to cooperate in any audit or investigation of financial or business
practices of the Company after written request for cooperation from the Board
and a period of no less than ten (10) days to cure such failure; or (vii) breach
of any of the restrictive covenants set forth in Section 10 hereof or in any
other written agreement between the Executive and the Company and/or its
affiliates that causes material and demonstrable harm to the Company and that is
not cured within fifteen (15) days of written notice from the Board (a “Material
Covenant Violation”).

 

For purposes of this Section 7(c), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board or the board of directors of the Company or (B) the
advice of counsel for the Company or Parent shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board (excluding the
Executive, if the Executive is a member of the Board) at a meeting of the Board
called and held for such purpose (after

 

4

--------------------------------------------------------------------------------


 

reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in one or more of clauses (i) through (vii) of
the preceding paragraph, and specifying the particulars thereof in detail.

 

(d)                                      WITHOUT CAUSE. Upon written notice by
the Company to the Executive of an involuntary termination without Cause (other
than for death or Disability). For an involuntary termination of employment
without Cause prior to January 1, 2019 (but not within the two (2) year period
commencing upon a Change in Control), the Company shall provide written notice
of at least four (4) months. For an involuntary termination of employment
without Cause on or after January 1, 2019 (but not within the two (2) year
period commencing upon a Change in Control), the Company shall provide written
notice of at least two (2) months.

 

(e)                                       GOOD REASON. Upon written notice by
the Executive to the Company of a termination for Good Reason. “Good Reason”
shall mean the occurrence of any of the following events, without the express
written consent of the Executive, unless such events are fully corrected in all
material respects by the Company or Parent (as applicable) within thirty (30)
days following written notification by the Executive to the Company of the
occurrence of one of the reasons set forth below: (i) other than following the
receipt of the Company’s written notice pursuant to Section 7(d), the material
diminution in the Executive’s position, duties or authorities or assignment of
duties materially inconsistent with the Executive’s position with Parent,
including but not limited to the Executive ceasing to be the sole Chief
Executive Officer of Parent, and a member of the Board; (ii) the relocation of
the Company’s primary offices in Berwyn, Pennsylvania by more than thirty-five
(35) miles from its current location; (iii) a reduction in Base Salary or Target
Bonus; or (iv) the Company’s material breach of this Agreement. The Executive
shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within ninety (90) days after
the Executive first gains actual knowledge of the occurrence of such
circumstances, and actually terminate employment within thirty (30) days
following the expiration of the Company’s thirty (30)-day correction period
described above. Otherwise, any claim of such circumstances as “Good Reason”
shall be deemed irrevocably waived by the Executive. For avoidance of doubt,
succession planning or successor candidate evaluation by the Company, shall not,
by itself, constitute Good Reason.

 

(f)                                        WITHOUT GOOD REASON. Upon written
notice by the Executive to the Company of a voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than the expiration of the notice period). In such event, the
last day of employment as provided in the notice period, or an earlier date at
the Company’s option, shall be the Executive’s termination date for all purposes
of this Agreement, including without limitation, the termination date for
determining termination benefits pursuant to Section 8 hereof. The Company’s
election to accelerate the Executive’s termination date shall not be considered
a termination by the Company without Cause or constitute Good Reason hereunder.
In addition, the Company may transition Executive’s duties and responsibilities
to others during the notice period and such diminution of duties and
responsibilities shall not constitute Good Reason as provided for herein.

 

5

--------------------------------------------------------------------------------


 

8.                                 CONSEQUENCES OF TERMINATION.

 

(a)                                 DEATH. In the event that the Executive’s
employment and the Employment Term ends on account of the Executive’s death, the
Executive’s estate shall be entitled to the following (with the amounts due
under Sections 8(a)(i) through 8(a)(v) hereof to be paid, unless otherwise
provided below, within sixty (60) days following termination of employment, or
such earlier date as may be required by applicable law):

 

(i)                                          any unpaid Base Salary through the
date of termination;

 

(ii)                                       any Annual Bonus earned but unpaid
with respect to the calendar year ending on or preceding the date of
termination;

 

(iii)                                         an amount equal to the pro-rata
portion of the Executive’s Target Bonus for the calendar year of termination
(determined by multiplying the Target Bonus for the year of termination by a
fraction, the numerator of which is the number of days during the calendar year
of termination that the Executive is employed by the Company and the denominator
of which is 365); provided that to the extent that the payment of such amount
constitutes “nonqualified deferred compensation” for purposes of “Code
Section 409A” (as defined in Section 24 hereof), such payment shall be made on
the sixtieth (60th) day following such termination;

 

(iv)                                   reimbursement for any unreimbursed
business expenses incurred through the date of termination;

 

(v)                                      payment in respect of any accrued but
unused vacation time in accordance with Company policy;

 

(vi)                                   subject to Section 6(c), the Retirement
Benefit; and

 

(vii)                                all other payments, benefits or fringe
benefits to which the Executive shall be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement (collectively, Sections 8(a)(i) through
8(a)(vii) hereof shall be hereafter referred to as the “Accrued Benefits”).

 

(b)                                      DISABILITY. In the event that the
Executive’s employment and/or Employment Term ends on account of the Executive’s
Disability, the Company shall pay or provide the Executive with the Accrued
Benefits.

 

(c)                                       TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON. If the Executive’s employment is terminated (x) by the Company for
Cause, or (y) by the Executive without Good Reason, the Company shall pay to the
Executive the Accrued Benefits; provided that, in the event of a termination for
Cause, the Executive shall not be entitled to the benefits described in Sections
8(a)(ii) and 8(a)(iii); and provided further that, in the event of a resignation
by the Executive without Good Reason, the Executive shall not be entitled to the
benefits described in Section 8(a)(iii).

 

(d)                                      TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.

 

(1)                                 Termination of Employment Prior to
January 1, 2019: If the Executive’s employment by the Company is terminated
(W) by the Company other than for Cause (and, for the sake of

 

6

--------------------------------------------------------------------------------


 

clarity, other than due to the Executive’s death or Disability), pursuant to
Section 7(d) hereof, the Company shall pay or provide the Executive with the
benefits specified in Section 8(d)(1)(i), (ii) and (iii) below, subject to the
provisions of Section 24 hereof, or (X) by the Company other than for Cause
(and, for the sake of clarity, other than due to the Executive’s death or
Disability) but without four months notice, pursuant to Section 7(d) hereof, the
Company shall pay or provide the Executive the benefits specified in
Section 8(d)(1)(i) and (iii) above and the benefits described in in
Section 8(d)(1)(ii) but with the Severance Amount equal to the Executive’s Base
Salary and Target Bonus for the year of termination subject to the provisions of
Section 24 hereof.

 

(i)                                          the Accrued Benefits;

 

(ii)                                       subject to the Executive’s not
engaging in a Material Covenant Violation or a material breach of Section 11
hereof that is not cured within fifteen (15) days of written notice from the
Board (a “Material Cooperation Violation”), the Executive shall be entitled to
an amount equal to the Executive’s Base Salary from the Executive’s date of
termination through December 31, 2018, and Target Bonus for the year of
termination (the “Severance Amount”), paid in equal monthly installments for a
period of twelve (12) months following such termination; provided that to the
extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto; and

 

(iii)                                    subject to (A) the Executive’s timely
election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), (B) the Executive’s continued
copayment of premiums at the same level and cost to the Executive as if the
Executive were an employee of the Company (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
(C) the Executive’s not engaging in a Material Covenant Violation or a Material
Cooperation Violation, and (D) the Company not being subject to material tax or
other penalties, continued participation in the Company’s group health plan (to
the extent permitted under applicable law) which covers the Executive (and the
Executive’s eligible dependents) for a period twelve (12) months following the
Executive’s date of termination, at the Company’s expense, provided that if the
Company’s group health plan is self-insured, the Company will report to the
appropriate tax authorities taxable income to the Executive equal to the portion
of the deemed cost of such participation (based on applicable COBRA rates) not
paid by the Executive; and provided, further, that in the event that the
Executive obtains other employment that offers group health benefits, such
continuation of coverage by the Company under this Section 8(d)(1)(iii) shall
immediately cease.

 

(2)                                 Termination of Employment Prior to
January 1, 2019: If the Executive’s employment by the Company is terminated by
the Executive for Good Reason, the Company shall pay or provide the Executive
the benefits specified in Section 8(d)(1)(i) and (iii) above and the benefits
described in in Section 8(d)(1)(ii) but with the Severance Amount equal to two
(2) multiplied by the sum of Executive’s Base Salary and Target Bonus subject to
the provisions of Section 24 hereof.

 

(3)                                 Termination of Employment on or After
January 1, 2019: If the Executive’s

 

7

--------------------------------------------------------------------------------


 

employment by the Company is terminated (Y) by the Company other than for Cause
(and, for the sake of clarity, other than due to the Executive’s death or
Disability), pursuant to Section 7(d) hereof, the Company shall pay or provide
the Executive the benefits specified in Section 8(d)(1)(i) and (iii) above and
the Executive shall not be entitled to the benefits described in
Section 8(d)(1)(ii) above, or (Z) by the Company other than for Cause (and, for
the sake of clarity, other than due to the Executive’s death or Disability) but
without two months notice, or by the Executive for Good Reason, the Company
shall pay or provide the Executive the benefits specified in
Section 8(d)(1) (i) and (iii) above and the benefits described in
Section 8(d)(1)(ii) but with the Severance Amount equal to the sum of the
Executive’s Base Salary, and Target Bonus for the year of termination paid in
twelve equal monthly installments, subject to the provisions of Section 24
hereof.

 

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

(e)                                       CHANGE IN CONTROL.

 

(i)                                          This Section 8(e) shall apply if
the Executive’s employment by the Company is terminated (x) by the Company other
than for Cause pursuant to Section 7(d) hereof, or (y) by the Executive for Good
Reason, in either case, during the Employment Term and the two (2)-year period
commencing upon a Change in Control. Subject to the Executive’s not engaging in
a Material Covenant Violation or a Material Cooperation Violation, upon a
termination described in the preceding sentence, the Executive shall receive the
benefits set forth in Section 8(d)(1)(i), (ii) and (iii), except that in lieu of
receiving the Severance Amount, as applicable, in installments as contemplated
under Section 8(d)(1)(ii), or as modified in Section 8(d)(2) or
Section 8(d)(3) hereof, the Executive shall receive a lump sum payment equal to
the applicable Severance Amount, on the date of such termination; provided that
to the extent that the payment of the applicable amount constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A, such
payment shall be made on the sixtieth (60th) day following such termination.

 

(ii)                                       For purposes of this Agreement, the
term “Change in Control” shall mean the consummation of the first transaction
following the Effective Date, whether in a single transaction or in a series of
related transactions, in which any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) (a “Group”), (A) acquires (whether by merger, consolidation, or
transfer or issuance of equity interests or otherwise) equity interests of
Parent (or any surviving or resulting entity) representing more than fifty
percent (50%) of the outstanding voting securities or economic value of Parent
(or any surviving or resulting entity), or (B) acquires assets constituting all
or substantially all (more than eighty percent (80%)) of the assets of Parent
and its subsidiaries (as determined on a consolidated basis).

 

(f)                                        CODE SECTION 280G. To the extent that
any amount or benefit that may be paid or otherwise provided to or in respect of
the Executive by the Company or any affiliated company, whether pursuant to this
Agreement or otherwise, exceeds the limitations of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) such that an excise tax would be
imposed under Section 4999 of the Code, the provisions of Exhibit C attached
hereto shall be applicable.

 

8

--------------------------------------------------------------------------------


 

(g)                                       OTHER OBLIGATIONS. Upon any
termination of the Executive’s employment with the Company, the Executive shall
promptly resign from the Board (following a request by the Company) and shall
promptly resign from any other position as an officer, director or fiduciary of
the Company, Parent and any Affiliate.

 

9.                                           RELEASE; NO MITIGATION; NO SET-OFF.
Any and all amounts payable and benefits or additional rights provided pursuant
to this Agreement beyond the Accrued Benefits (other than the amount described
in Section 8(a)(iii) hereof) shall only be payable if the Executive delivers to
the Company and does not revoke a general release of claims in favor of the
Company in substantially the form of Exhibit D attached hereto. Such release
shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following termination. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by the Executive as a result of employment by
a subsequent employer (except as provided in Section 8(d)(1)(iii) hereof). The
Company’s obligations to pay the Executive amounts hereunder shall not be
subject to set-off, counterclaim or recoupment of amounts owed by the Executive
to the Company or any of its affiliates.

 

10.                                    RESTRICTIVE COVENANTS.

 

(a)                                      CONFIDENTIALITY. During the course of
the Executive’s employment with the Company and its Affiliates, the Executive
will learn confidential information regarding Parent and its Affiliates (the
“Parent Group”). The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Parent Group, either during the period of the Executive’s
employment or at any time thereafter, any business and technical information or
trade secrets, nonpublic, proprietary or confidential information, knowledge or
data relating to the Parent Group, or received from third parties subject to a
duty on the Parent Group’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes, in each case which
shall have been obtained by the Executive during the Executive’s employment by
the Parent Group. The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes
generally known to the public subsequent to disclosure to the Executive through
no wrongful act of the Executive or any representative of the Executive; or
(iii) the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information). The terms and conditions of this Agreement shall remain strictly
confidential, and the Executive hereby agrees not to disclose the terms and
conditions hereof to any person or entity, other than immediate family members,
legal advisors or personal tax or financial advisors, or prospective future
employers solely for the purpose of disclosing the limitations on the
Executive’s conduct imposed by the provisions of this Section 10 who, in each
case, shall be instructed by the Executive to keep such information
confidential.

 

(b)                                      NONCOMPETITION. The Executive
acknowledges that the Executive performs services of a unique nature for the
Parent Group that are irreplaceable, and that the Executive’s

 

9

--------------------------------------------------------------------------------


 

performance of such services to a competing business will result in irreparable
harm to the Parent Group. Accordingly, during the Executive’s employment
hereunder and for a period of two (2) years thereafter, the Executive agrees
that the Executive will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
competition with any material business of the Parent or any Affiliate or in any
other material business in which the Parent or any Affiliate has taken material
steps and has material plans, on or prior to the date or termination, to be
engaged in on or after such date, in any locale of any country in which the
Company or such Affiliate conducts business. Notwithstanding the foregoing,
nothing herein shall prohibit the Executive from being a passive owner of not
more than one percent (1%) of the equity securities of a publicly traded
corporation engaged in a business that is in competition with Parent or any of
its Affiliates, so long as the Executive has no active participation in the
business of such corporation.

 

(c)                                       NONSOLICITATION; NONINTERFERENCE.
During the Executive’s employment with the Company and for a period of two
(2) years thereafter, the Executive agrees that the Executive shall not, except
in the furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) solicit, aid or induce any customer of Parent or an Affiliate to
purchase goods or services then sold by Parent or any Affiliate from another
person, firm, corporation or other entity or assist or aid any other persons or
entity in identifying or soliciting any such customer, (ii) solicit, aid or
induce any employee, representative or agent of Parent or any Affiliate to leave
such employment or retention or, in the case of employees, to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with Parent or any Affiliate, or hire or retain any such
employee, or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, or (iii) interfere, or aid or induce any other person or entity in
interfering, with the relationship between Parent or any Affiliate and any of
their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 10(c) while so
employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 10(c) shall not be
violated by general advertising or solicitation not specifically targeted at
Parent or Affiliate-related individuals or entities.

 

(d)                                      INVENTIONS. (i) The Executive
acknowledges and agrees that all ideas, methods, inventions, discoveries,
improvements, work products, developments or works of authorship (“Inventions”),
whether patentable or unpatentable, (A) that relate to the Executive’s work with
the Parent Group, made or conceived by the Executive, solely or jointly with
others, during the Employment Term, or (B) suggested by any work that the
Executive performs in connection with the Parent Group, either while performing
the Executive’s duties with the Parent Group or on the Executive’s own time,
shall belong exclusively to the Company (or its designee), whether or not patent
applications are filed thereon. The Executive will keep full and complete
written records (the “Records”), in the manner prescribed by the Company, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records shall be the sole and exclusive property of the
member of the Parent Group designated by Parent, and the Executive will
surrender them upon the termination of the Employment Term, or upon the
Company’s request. The Executive will assign to the member of the Parent Group
designated by

 

10

--------------------------------------------------------------------------------


 

Parent the Inventions and all patents that may issue thereon in any and all
countries, whether during or subsequent to the Employment Term, together with
the right to file, in the Executive’s name or in the name of the member of the
Parent Group designated by Parent, applications for patents and equivalent
rights (the “Applications”). The Executive will, at any time during and
subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all acts as may be requested from time to
time by the Company with respect to the Inventions. The Executive will also
execute assignments to the member of the Parent Group designated by Parent of
the Applications, and give the member of the Parent Group designated by Parent
and its attorneys all reasonable assistance (including the giving of testimony)
to obtain the Inventions for the Parent Group’s benefit, all without additional
compensation to the Executive from the Parent Group.

 

(ii)                                       In addition, the Inventions will be
deemed Work for Hire, as such term is defined under the copyright laws of the
United States, on behalf of the Parent Group and the Executive agrees that the
member of the Parent Group designated by Parent will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, the Executive hereby irrevocably conveys,
transfers and assigns to the member of the Parent Group designated by Parent,
all rights, in all media now known or hereinafter devised, throughout the
universe and in perpetuity, in and to the Inventions, including, without
limitation, all of the Executive’s right, title and interest in the copyrights
(and all renewals, revivals and extensions thereof) to the Inventions,
including, without limitation, all rights of any kind or any nature now or
hereafter recognized, including, without limitation, the unrestricted right to
make modifications, adaptations and revisions to the Inventions, to exploit and
allow others to exploit the Inventions and all rights to sue at law or in equity
for any infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Executive hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Executive has any rights in the
results and proceeds of the Inventions that cannot be assigned in the manner
described herein, the Executive agrees to unconditionally waive the enforcement
of such rights. The Executive hereby waives any and all currently existing and
future monetary rights in and to the Inventions and all patents that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to the Executive’s benefit by virtue of the Executive being an employee of or
other service provider to the Parent Group.

 

(e)                                       RETURN OF COMPANY PROPERTY. On the
date of the Executive’s termination of employment with the Company for any
reason (or at any time prior thereto at the Company’s request), the Executive
shall return all property belonging to the Company or its Affiliates (including,
but not limited to, any Company-provided laptops, computers, cell phones,
wireless electronic mail devices or other equipment, or documents and property
belonging to the Company). The Executive may retain the Executive’s rolodex and
similar address books provided that such items only include contact information.

 

(f)                                        REASONABLENESS OF COVENANTS. In
signing this Agreement, the Executive gives Parent and the Company assurance
that the Executive has carefully read and

 

11

--------------------------------------------------------------------------------


 

considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 10. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates and their trade secrets and confidential information and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the restraints.
The Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its Affiliates and that
the Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force. The Executive further covenants that the
Executive will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 10, other than in response to an attempt by
the Company or an Affiliate to enforce such covenants against the Executive. It
is also agreed that the Affiliates will have the right to enforce all of the
Executive’s obligations to such Affiliates under this Agreement, including
without limitation pursuant to this Section 10.

 

(g)                                  REFORMATION. If it is determined by a court
of competent jurisdiction in any state that any restriction in this Section 10
is excessive in duration or scope or is unreasonable or unenforceable under
applicable law, it is the intention of the parties that such restriction may be
modified or amended by the court to render it enforceable to the maximum extent
permitted by the laws of that state.

 

(h)                                 TOLLING. In the event of any violation of
the provisions of this Section 10, the Executive acknowledges and agrees that
the post-termination restrictions contained in this Section 10 shall be extended
by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.

 

(i)                                     SURVIVAL OF PROVISIONS. The obligations
contained in Sections 10 and 11 hereof shall survive the termination of the
Executive’s employment with the Company and shall be fully enforceable
thereafter.

 

11.                                    COOPERATION. Upon the receipt of
reasonable notice from the Company (including through outside counsel), the
Executive agrees that while employed by the Company and thereafter (to the
extent it does not materially interfere with the Executive’s employment or other
business activities after employment by the Company), the Executive will respond
and provide information with regard to matters in which the Executive has
knowledge as a result of the Executive’s employment with the Company, and will
provide reasonable assistance to the Company, the Affiliates and their
respective representatives in defense of all claims that may be made against the
Company or the Affiliates, and will assist the Company and the Affiliates in the
prosecution of all claims that may be made by the Company or the Affiliates, to
the extent that such claims may relate to the period of the Executive’s
employment with the Company. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or the
Affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or Affiliates with respect to
such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or

 

12

--------------------------------------------------------------------------------


 

reimburse the Executive for all reasonable out-of-pocket travel, duplicating,
telephonic, counsel and other expenses incurred by the Executive in complying
with this Section 11.

 

12.                               EQUITABLE RELIEF AND OTHER REMEDIES. The
Executive acknowledges and agrees that the remedies at law for a breach or
threatened breach of any of the provisions of Section 10 hereof or Section 11
hereof would be inadequate and, in recognition of this fact, the Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, Parent and/or the Company shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available. In the event of a Material Covenant Violation or a
Material Cooperation Violation by the Executive, any severance being paid to the
Executive pursuant to this Agreement or otherwise shall immediately cease.

 

13.                               NO ASSIGNMENTS. This Agreement is personal to
each of the parties hereto. Except as provided in this Section 13 hereof, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. Parent shall assign
this Agreement to any successor to all or substantially all of the business
and/or assets of Parent, provided that Parent shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Parent” shall mean
Parent and any successor to all or substantially all of its business and/or
assets, which assumes and agrees to perform the duties and obligations of Parent
under this Agreement by operation of law or otherwise. In the event of a sale of
the Company (or all or substantially all of its business) to an independent
third party in connection with a transaction that does not constitute a Change
in Control, the Company and the Executive shall assign the Company’s rights and
obligations hereunder to Parent or to a mutually agreed upon direct or indirect
subsidiary of Parent, and the Company shall be released from its obligations
hereunder.

 

14.                               NOTICES. For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery,
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

615 East Drive

Sewickley, Pennsylvania 15143

 

If to the Company:

 

1000 Chesterbrook Boulevard

Suite 300

Berwyn, Pennsylvania 19312

 

13

--------------------------------------------------------------------------------


 

Attention:   Sr. Vice President & Chief Legal Officer

 

With a copy (which shall not constitute notice hereunder) to:

 

1000 Chesterbrook Boulevard

Suite 300

Berwyn, Pennsylvania 19312

 

Attention:   Sr. Vice President & Chief Human Resources Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

15.                               SECTION HEADINGS; INCONSISTENCY. The section
headings used in this Agreement are included solely for convenience and shall
not affect, or be used in connection with, the interpretation of this Agreement.
In the event of any inconsistency between the terms of this Agreement (including
the Exhibits hereto) and any form, award, plan or policy of the Company, the
terms of this Agreement shall govern and control.

 

16.                               SEVERABILITY. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

 

17.                               COUNTERPARTS. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

18.                               INDEMNIFICATION. The Company hereby agrees to
indemnify the Executive and hold the Executive harmless to the fullest extent
allowable under applicable law against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
attorney’s fees, and the advancement of such fees subject to any legally
required repayment undertaking), losses, and damages resulting from the
Executive’s performance of the Executive’s duties and obligations with the
Company. This obligation shall survive the termination of the Executive’s
employment with the Company.

 

19.                               LIABILITY INSURANCE. The Company shall cover
the Executive under directors’ and officers’ liability insurance both during
and, while potential liability exists, after the Employment Term in the same
amount and to the same extent as the Company covers its other officers and
directors.

 

20.                               GOVERNING LAW. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware (but not including any choice of law rule thereof that would cause the
laws of another jurisdiction to apply).

 

21.                               DISPUTE RESOLUTION. Each of the parties agrees
that any dispute between the parties shall be resolved only in the courts of the
State of Delaware or the United States District Court for the District of
Delaware and the appellate courts having jurisdiction of appeals in such

 

14

--------------------------------------------------------------------------------


 

courts. In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits in any
proceeding relating to this Agreement or the Executive’s employment by the
Company or any Affiliate, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts
of the State of Delaware, the court of the United States of America for the
District of Delaware, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Delaware State court or, to the
extent permitted by law, in such federal court, (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Executive or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE
EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS
AGREEMENT, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at the
Executive’s or the Company’s address as provided in Section 14 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware. Each party shall be responsible for its own legal fees incurred in
connection with any dispute hereunder.

 

22.                               MISCELLANEOUS. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes any and all prior
agreements or understandings between the Executive and the Company with respect
to the subject matter hereof, whether written or oral and, on the Effective
Date, supersedes and terminates the Employment Agreement dated as of June 17,
2010 among the parties hereto. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

 

23.                               REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS.
The Executive represents and warrants to the Company that (a) the Executive has
used the Executive’s best efforts to provide the Company with (i) each agreement
with a predecessor employer which may have any bearing on the Executive’s legal
right to enter into this Agreement and to perform all of the obligations on the
Executive’s part to be performed hereunder in accordance with its terms, or
(ii) a summary of the applicable provisions of each such agreement which the
Executive may not provide to the Company due to an existing confidentiality
obligation, and (b) other than the agreements referenced in the preceding clause
(a), the Executive is not a party to any agreement or understanding, whether
written or oral, and is not subject to any restriction (including, without
limitation, any non-competition restriction from a prior employer), which, in
either case, could

 

15

--------------------------------------------------------------------------------


 

prevent the Executive from entering into this Agreement or performing all of the
Executive’s duties and obligations hereunder. The Executive understands that the
foregoing representations are a material inducement to Parent and the Company
entering into this Agreement, and to the extent that either of such
representations is untrue in any material respect at any time or for any reason,
this Agreement shall be voidable by Parent and the Company such that the parties
hereunder shall be relieved of all of their respective duties and obligations
hereunder; provided that any termination of the Executive’s employment resulting
from the Company exercising its rights pursuant to this sentence shall be
treated as a termination of employment by the Executive without Good Reason. If
any prior employer of the Executive, or any affiliate of any such prior
employer, challenges the Executive’s right to enter into this Agreement and to
perform all of the Executive’s obligations hereunder (whether by action against
the Executive, the Company, Parent and/or an Affiliate), the Company, Parent (on
behalf of itself and all Affiliates) and the Executive each agree to use their
reasonable best efforts to defend against such challenge, and the Company
further agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Effective Date
through the Executive’s remaining lifetime (or, if longer, through the
20th anniversary of the Effective Date), all legal fees and expenses that the
Executive may reasonably incur as a result of his personal defense of such
challenge.

 

24.                               TAX MATTERS.

 

(a)                                 WITHHOLDING. The Company may withhold from
any and all amounts payable under this Agreement or otherwise such federal,
foreign, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

(b)                                 SECTION 409A COMPLIANCE.

 

(i)                                     The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the Code
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A. Any such modification shall require the written
consent of the Executive. In no event whatsoever shall the Company be liable for
any additional tax, interest or penalty that may be imposed on the Executive by
Code Section 409A or damages for failing to comply with Code Section 409A;
provided that the Company makes any modification reasonably requested by the
Executive in accordance with the second sentence of this Section 24(b)(i).

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” If the Executive
is deemed on the date of termination to be a “specified

 

16

--------------------------------------------------------------------------------


 

employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 24(b)(ii) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum and all remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 

(iii)                               To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (A) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Executive, (B) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(iv)                                   For purposes of Code Section 409A, the
Executive’s right to receive installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

25.                                    [RESERVED]

 

26.                                    POST-TERMINATION TAX ISSUES. For a period
of seven (7) years following termination of the Executive’s employment
hereunder, the Company agrees to cooperate in good faith and use commercially
reasonably efforts to comply with and respond to all reasonable requests from or
inquiries by the Executive for assistance and information in connection with any
matters or issues relating to preparation of the Executive’s tax filings and the
Executive’s response to any tax audit or investigation. Such cooperation and
assistance shall include, without limitation, making the Company’s officers,
directors, employees, legal counsel, accountants and other advisors and
representatives, who are familiar with the compensation determinations made by
the Company relating to the Executive’s compensation, reasonably available to
the Executive and the Executive’s representatives, on reasonable notice during
normal business hours (in a manner so as to not interfere with the normal
business operations of the Company); provided, that the Company shall have no
obligation to provide the Executive or his representatives with access to any
books or records to the extent such books and records do not pertain to the
preparation of the Executive’s tax filings and the Executive’s response to any
tax audit or investigation and, to such extent, the Company and its
representatives are entitled to withhold access to or redact any portion of such
information. Notwithstanding anything to the contrary set forth in this
Agreement, none of the Company or any of its affiliates shall be required to
disclose any information to, or otherwise cooperate with, the Executive (i) if
doing so would reasonably be expected to violate, or be

 

17

--------------------------------------------------------------------------------


 

inadvisable in light of, any order, contract, fiduciary duty, applicable law or
exchange regulation to which the Company or such affiliate is a party or is
subject, (ii) if doing so would reasonably be expected to result in the loss of
the ability to successfully assert attorney-client and work product privileges
against any party, (iii) if the Company or any of its Affiliates, on the one
hand, and the Executive, on the other hand, are adverse parties in a litigation
and such information is reasonably pertinent thereto or (iv) if the Company or
such affiliate reasonably determines that such information should not be
disclosed due to its competitively sensitive nature. The Company may require the
Executive and his representatives to enter into a confidentiality agreement or
other similar agreements before providing any of the foregoing information or
access.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDED & RESTATED EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

 

TRINSEO US HOLDING, INC.

 

 

 

 

By:

/s/ Angelo N. Chaclas

 

 

 

Name: Angelo N. Chaclas

 

 

 

Title: SVP, Chief Legal Officer & Corporate Secretary

 

 

 

TRINSEO S.A.

 

 

 

 

By:

/s/ Stephen M. Zide

 

 

 

Name: Stephen M. Zide

 

 

 

Title: Director

 

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Christopher D. Pappas

 

 

 

Christopher D. Pappas

 

Exhibit A — <INTENTIONALLY LEFT BLANK>

Exhibit B — RETIREMENT BENEFITS SCHEDULE

Exhibit C — SECTION 280G PROVISIONS

Exhibit D — GENERAL RELEASE

 

19

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RETIREMENT BENEFITS SCHEDULE

 

The Company shall provide the Executive with a retirement benefit on the
following terms and conditions:

 

·                  Vesting: Subject to the last line of Section 6(c) of the
Agreement, the Executive shall be fully vested in the “Accrued Benefit” (as
defined below).

 

·                  Payment: Subject to the last line of Section 6(c) of the
Agreement, the Accrued Benefit will be paid in a cash lump sum within 30 days
after any termination of employment.

 

·                  Accrued Benefit: The Executive’s Accrued Benefit will be
equal to the following formula:

 

(Basic Percentage x Final Average Pay) + (Supplemental Percentage x Adjusted
Final Average Pay)

 

·                  Definitions:

 

·             Basic Percentage: The Executive’s Basic Percentage will be the
applicable Basic Percentage determined pursuant to the table below based on the
aggregate Years of Service Credit credited to the Executive at his date of
termination:

 

Aggregate Years of
Service Credit

 

Total Basic Percentage

 

6

 

138

%

12

 

276

%

18

 

414

%

24

 

425

%

30

 

425

%

 

In no event may the Executive’s Basic Percentage exceed 425%.

 

·                  Supplemental Percentage: The Executive’s Supplemental
Percentage will be the applicable Supplemental Percentage determined pursuant to
the table below based on the aggregate Years of Service Credit credited to the
Executive at his date of termination:

 

Aggregate Years of
Service Credit

 

Total Supplemental
Percentage

 

6

 

24

%

12

 

48

%

18

 

72

%

24

 

96

%

30

 

120

%

 

B-1

--------------------------------------------------------------------------------


 

In no event may the Executive’s Supplemental Percentage exceed 120%.

 

·                  Final Average Pay: The Executive’s Final Average Pay shall
equal the average of the sum of the Executive’s Base Salary and Target Bonus for
the three full calendar years preceding his termination of employment for any
reason (or such smaller number of full calendar years that the Executive has
worked as of his date of termination).

 

·                  Adjusted Final Average Pay: The Executive’s Adjusted Final
Average pay shall equal the Executive’s Final Average Pay reduced by the
36-month rolling average Social Security Taxable Wage Base as of the Executive’s
date of termination for any reason calculated in a manner consistent with the
“DEPP” component of the Dow Employees’ Pension Plan as in effect on the date
hereof.

 

·                  Years of Service Credit: The number of Years of Service
Credit credited to the Executive pursuant to Section 6(c) of the Agreement.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SECTION 280G PROVISIONS

 

This Exhibit C sets forth the terms and provisions applicable to the Executive
pursuant to the provisions of Section 8 of the Agreement. This Exhibit C shall
be subject in all respects to the terms and conditions of the Agreement.
Capitalized terms used without definition in this Exhibit C shall have the
meanings set forth in the Agreement.

 

1.                                           Change in Control Prior to Publicly
Traded Equity of Company. So long as the Company is described in
Section 280G(b)(5)(A)(ii)(I) of the Code, in the event that any payment that is
either received by the Executive or paid by the Company on the Executive’s
behalf or any property, or any other benefit provided to the Executive under the
Agreement or under any other plan, arrangement or agreement with the Company or
any other person whose payments or benefits are treated as contingent on a
change of ownership or control of the Company (or in the ownership of a
substantial portion of the assets of the Company) or any person affiliated with
the Company or such person (but only if such payment or other benefit is in
connection with the Executive’s employment by the Company) (collectively the
“Company Payments”), would be subject to the tax imposed by Section 4999 of the
Code (and any similar tax that may hereafter be imposed by any taxing authority)
(the “Excise Tax”), the Company shall, with respect to such Company Payments,
use its reasonable best efforts to obtain a vote satisfying the requirements of
Section 280G(b)(5) of the Code, such that no portion of the Company Payments
will be subject to such Excise Tax. In the event that a vote satisfying the
requirements of Section 280G(b)(5) of the Code is not obtained for any reason,
then the Executive will be entitled to receive a portion of the Company Payments
having a value equal to $1 less than three (3) times the Executive’s “base
amount” (as such term is defined in Section 280G(b)(3)(A) of the Code). Any
reduction of the Company Payments pursuant to the foregoing shall occur in the
following order: (i) any cash severance payable by reference to the Executive’s
base salary or annual bonus; (ii) any other cash amount payable to the
Executive; (iii) any benefit valued as a “parachute payment;” and
(iv) acceleration of vesting of any equity award.

 

2.                                           Change in Control Upon or Following
Publicly Traded Equity of Company. In the event that Company Payments become
payable to the Executive during any period in which the Company is not described
in Section 280G(b)(5)(A)(ii)(I) of the Code, the following shall apply:

 

(a)                            In the event that such Company Payments will be
subject to the Excise Tax, the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Company Payments and any
U.S. federal, state, and local income or payroll tax upon the Gross-Up Payment
provided for by this clause 2(a), but before deduction for any U.S. federal,
state, and local income or payroll tax on the Company Payments, shall be equal
to the Company Payments.

 

C-1

--------------------------------------------------------------------------------


 

(b)                            For purposes of determining whether any of the
Company Payments and Gross-Up Payment (collectively, the “Total Payments”) will
be subject to the Excise Tax and the amount of such Excise Tax, (i) the Total
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or the Company (the
“Accountants”) such Total Payments (in whole or in part) are not subject to the
Excise Tax, and (ii) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Accountants in accordance with the
principles of Section 280G of the Code. In the event that the Accountants are
serving as accountants or auditors for the individual, entity or group effecting
the change in control (within the meaning of Section 280G of the Code), the
Company shall appoint another nationally recognized accounting firm to make the
determinations hereunder (which accounting firm shall then be referred to as the
“Accountants” hereunder). All determinations hereunder shall be made by the
Accountants, who shall provide detailed supporting calculations both to the
Company and the Executive at such time as it is requested by the Company or the
Executive. The determination of the Accountants shall be final and binding upon
the Company and the Executive.

 

(c)                             For purposes of determining the amount of the
Gross-Up Payment, the Executive’s marginal blended actual rates of federal,
state and local income taxation in the calendar year in which the change in
ownership or effective control that subjects the Executive to the Excise Tax
occurs shall be used. In the event that the Excise Tax is subsequently
determined by the Accountants to be less than the amount taken into account
hereunder at the time the Gross-Up Payment is made, the Executive shall promptly
repay to the Company, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the prior Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-Up Payment being repaid by the Executive),
plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is later
determined by the Accountants or the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Gross-Up Payment is made
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest or
penalties payable with respect to such excess imposed by the applicable taxing
authority) promptly after the amount of such excess is filially determined.

 

(d)                            The Gross-Up Payment or portion thereof provided
for in clause 2(c) above shall be paid not later than the sixtieth (60th) day
following an event occurring which subjects the Executive to the Excise Tax;
provided, however, that if the amount of

 

C-2

--------------------------------------------------------------------------------


 

such Gross-Up Payment or portion thereof cannot be fmally determined on or
before such day, the Company shall pay to the Executive on such day an estimate,
as determined in good faith by the Accountants, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code), subject to further
payments pursuant to clause 2(c) above, as soon as the amount thereof can
reasonably be determined. Subject to clauses 2(c) and 2(h) of this Exhibit C, in
the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive, payable on the fifth (5th) day after demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).

 

(e)                                       The Executive shall promptly notify
the Company in writing of any claim by any taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment; provided,
however, that failure by the Executive to give such notice promptly shall not
result in a waiver or forfeiture of any of the Executive’s rights under this
Exhibit C except to the extent of actual damages suffered by the Company as a
result of such failure. If the Company notifies the Executive in writing within
15 days after receiving such notice that it desires to contest such claim (and
demonstrates to the reasonable satisfaction of the Executive its ability to pay
any resulting Gross-Up Payment), the Executive shall:

 

(i)                                give the Company any information reasonably
requested by the Company relating to such claim;

 

(ii)                             take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company that is reasonably acceptable
to the Executive;

 

(iii)                          cooperate with the Company in good faith in order
effectively to contest such claim; and

 

(iv)                         permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice Executive’s disputes with the taxing authority as to other issues;
and provided, further, that the Company shall bear and pay on an after-tax and
as-incurred basis, all attorneys fees, costs and expenses (including additional
interest, penalties and additions to tax) incurred in connection with such
contest (including but not limited to those of the Executive’s personal counsel)
and shall indemnify and hold the Executive harmless, on an after-tax and
as-incurred basis, for all resulting taxes (including, without limitation,
income and excise taxes), interest, penalties and additions to tax.

 

C-3

--------------------------------------------------------------------------------


 

(f)                                   The Company shall be responsible for all
charges of the Accountants.

 

(g)                                  The Company and the Executive shall
promptly deliver to each other copies of any written communications, and
summaries of any verbal communications, with any taxing authority regarding the
Excise Tax covered by this Exhibit C.

 

(h)                                 Nothing in this Exhibit C is intended to
violate the Sarbanes-Oxley Act of 2002 and to the extent that any advance or
repayment obligation hereunder would do so, such obligation shall be modified so
as to make the advance a nonrefundable payment to the Executive and the
repayment obligation null and void.

 

(i)                                     Notwithstanding the foregoing, any
payment or reimbursement made pursuant to this clause 2 shall be paid to the
Executive promptly and in no event later than the end of the calendar year next
following the calendar year in which the related tax is paid by the Executive or
as otherwise provided under Treasury Regulation §1.409A-3 (i)(1)(v).

 

3.                                      The provisions of this Exhibit C shall
survive the termination of the Executive’s employment with the Company for any
reason and any amount payable under this Exhibit C shall be subject to the
provisions of Sections 8(e) and 24 of the Agreement.

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GENERAL RELEASE

 

I, Christopher D. Pappas, in consideration of and subject to the performance by
Styron US Holding, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Amended and Restated Employment Agreement, dated as of
January 2, 2013 (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and its respective “Affiliates” (as defined in the
Agreement) and all present, former and future directors, officers, employees,
successors and assigns of the Company and its Affiliates and direct or indirect
owners (collectively, the “Released Parties”) to the extent provided below. The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

 

1.                                           I understand that any payments or
benefits paid or granted to me under Section 8 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive certain of the payments and benefits specified in Section 8 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

 

2.                                           Except as provided in paragraphs 4
and 5 below and except for the provisions of the Agreement which expressly
survive the termination of my employment with the Company, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the

 

D-1

--------------------------------------------------------------------------------


 

Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).

 

3.                                           I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.

 

4.                                           I agree that this General Release
does not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).

 

5.                                           I agree that I hereby waive all
rights to sue or obtain equitable, remedial or punitive relief from any or all
Released Parties of any kind whatsoever in respect of any Claim, including,
without limitation, reinstatement, back pay, front pay, and any form of
injunctive relief. Notwithstanding the above, I further acknowledge that I am
not waiving and am not being required to waive any right that cannot be waived
under law, including the right to file an administrative charge or participate
in an administrative investigation or proceeding; provided, however, that I
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
Additionally, I am not waiving any right to the Accrued Benefits or claims for
indemnity or contribution.

 

6.                                           In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law. I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.

 

7.                                           I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

8.                                           I agree that if I violate this
General Release by suing the Company or the other Released Parties, I will pay
all costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees.

 

D-2

--------------------------------------------------------------------------------


 

9.                                      I agree that this General Release and
the Agreement are confidential and agree not to disclose any information
regarding the terms of this General Release or the Agreement, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone. The Company agrees to disclose
any such information only to any tax, legal or other counsel of the Company as
required by law.

 

10.                               Any non-disclosure provision in this General
Release does not prohibit or restrict me (or my attorney) from responding to any
inquiry about this General Release or its underlying facts and circumstances by
the Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any governmental
entity.

 

11.                               I hereby acknowledge that Sections 8, 9, 10,
11, 12, 14, 16, 18, 19, 20, 21, and 24, and Exhibits A and B, of the Agreement
shall survive my execution of this General Release.

 

12.                               I represent that I am not aware of any claim
by me other than the claims that are released by this General Release. I
acknowledge that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.

 

13.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

14.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

D-3

--------------------------------------------------------------------------------


 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST [21][45] DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE
MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL
NOT RESTART THE REQUIRED [21][45]-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

SIGNED:

 

 

DATED:

 

 

Christopher D. Pappas

 

 

 

D-4

--------------------------------------------------------------------------------